*447OPINION.
Lope:
It will be noted that the Commissioner assessed additional taxes in the amoimt of $4,403.75, and later rebated $178.77 of that amount, leaving a deficiency in the amount of $4,224.98.
The only error assigned was that the Commissioner refused to grant special assessment under section 328 of the Revenue Act of 1918. On that issue there was no evidence offered further than that found in paragraph 5 of the findings of fact, and those facts are not sufficient within themselves to entitle petitioner to special assessment. (See section 327 (d) (1).)

The deficiency for 1919 is redetermined in the amoimt of $4,£24-98. Judgment will he entered accordingly.

Considered by TRussell, Smith, and Littleton.